DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the RCE of 12/27/2021.  Claim 1 has been amended, claim 52 cancelled and claim 57 and 58 added.  Claims 1-3, 5, 6, 10, 12, 16, 17, 22-25, 27, 29, 31, 32, 34, 36, 51 and 53-58 are currently pending in the instant Application, claims 27, 29, 31, 32, 34 and 36  being  withdrawn from further consideration as being drawn to a nonelected invention.

Response to Arguments
Applicant's arguments filed 12/27/2021with respect the outstanding rejections in view of the art of record have been fully considered but they are not persuasive. 
Applicant points out claim 1 as currently amended.  Examiner has taken note however respectfully maintains that the features added by amendment remain met by the art of record of Davidson in that Davidson dosing in a range of 1 mg (Paragraph 318) and over time periods of 2 hours or longer (Paragraph 318)
In the first page, fourth paragraph of Remarks, Applicant points out that Paragraphs 262-263 od Davidson discuss density at which material is compressed.  Examiner has taken note however respectfully points out that the disclosure of Paragraphs 262 and 263 is not relied upon herein to meet the instant claimed Invention. 
In the second page, second and third paragraphs, Applicant raises the issue that the Examiner has not shown that the 1mg dose of Davidson is anything other than an initial dose.  Examiner respectfully points out that as detailed herein the initial dose of Davidson is increased only by titration if symptoms persist as per Paragraph 318 thus is alternately an ongoing dose in absence of need of further symptom relief. 
In the second page, third paragraph of remarks, Applicant points out that claim 1 has been amended to recite the device being configured to lock, and in the third page of Remarks raises the issue that the Examiner did not show that the Davidson system is pre-set to deliver THC under conditions as claimed.  Examiner respectfully points out that a programmed regimen having lockout periods of greater than 2 hours is disclosed in Paragraph 218 of Davidson, thus Examiner respectfully maintains that the amended claims remain unpatentable over Davidson. 
Applicant points out that administration of doses 0f 0.5 or 1 mg demonstrated a surprising therapeutic effect.  Examiner has taken note, however respectfully points out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 58, and claims 2, 3, 5, 6, 10, 12, 16, 17, 22-25, 27, 29, 31, 32, 34, 36, 51 and 53-57  due to dependence from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the treatment period" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it is assumed that claim 1 is intended to recite a treatment period. 
In line 2 claim 1 recites “a substantial psychoactive effect” The term "substantial" in claim 1 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Further the effect of delivering without causing a substantial effect is dependent on the subject the effect might reasonably be expected to vary between different human subjects, while the instant Specification does not provide a standard for ascertaining the expected effect for a given subject.  Thus the condition of delivery not causing a substantial psychoactive effect in a subject is indefinite.  It is noted that lines 11-28 of the instant Specification appear to relate not inducing psychological effect to amounts smaller than 0.7 or 2.0mg however the amounts as disclosed appears to be merely exemplary thus it is unclear whether the amounts are intended to be a standard for whether psychoactive effect will be caused.  For the purposes of examination, it is assumed that an amount small enough so as not to induce a substantial psychoactive effect is an amount less than 2.0mg.
In each of lines 2 and 6 claim 58 recites “a significant psychoactive effect” The term "significant" in claim 17 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Further the effect of delivering without causing a significant effect is dependent on the subject the effect might reasonably be expected to vary between different human subjects, while the instant Specification does not provide a standard for ascertaining the expected effect for a given subject.  Thus, the condition of delivery not causing a substantial psychoactive effect in a subject is indefinite.  It is noted that lines 11-28 of the instant Specification appear to relate not inducing psychological effect to amounts smaller than 0.7 or 2.0mg however the amounts as disclosed appears to be merely exemplary thus it is unclear whether the amounts is intended to be a standard for whether psychoactive effect will be caused.  For the purposes of examination, it is assumed that an amount small enough so as not to induce a significant psychoactive effect is an amount less than 2.0mg.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-3, 5, 6, 10, 12, 16, 17, 22-25, 51 and 53-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al., US 2013/0276799.
Regarding claim 1, Davidson discloses a system (Figure 1C, device 400 as per Paragraph 114) for delivering to a subject (the recited patient of Paragraph 93) at least one pre-determined amount of THC (as per Paragraphs 91 and 93), without causing substantial psychoactive effect (in dose of less than 2 mg as shown in Figure 11F, Paragraph 318.  It is noted that the condition of delivering without causing substantial psychoactive effect is interpreted herein as delivering in amounts less than 2 mg, as detailed in item 12 above and in light of the instant Disclosure at Page 81.  As per Paragraph 225 reciting doses of about 2mg or smaller values such as would encompass less than 2mg) during a treatment period (1 day or 24 hours as shown in Figure 11F) the system comprising a memory  (414 as per Paragraph 119) which stores a scheduled regimen (as per Paragraph 23, taken to include the dosing profile of Paragraph 152, in the embodiment of Paragraph 224 wherein a weekly regiment) , said scheduled regimen administered over a total treatment period of a plurality of days (as during a weekly dose regiment as per Paragraph 224) for delivery of THC (recited in Paragraph 152) to said subject, said scheduled regimen defining the delivery of a plurality of doses (doses administered as per paragraph 260) under the condition that a maximal amount of THC to be delivered (as per paragraph 318 wherein the dose is not titrated up thus remaining at the initial 1 mg over multiple days) in each of said plurality of doses is 1 mg or less (recited in paragraph 318), and a time period within which said amount of 1 mg or less is delivered is 2 hours or longer (as in Figure 11F where 1mg is delivered over the course of one day.  Additionally as per Paragraph 218 reciting the periods from between 9:00 AM and 1:30PM and between 1:30PM, and 8:45 PM wherein on a day of treatment as in Figure 11F totaling 1mg delivered during the day, each dose will necessarily be less than 1mg); a decision module (controller 412 including memory 414) comprising circuitry  (as per Paragraph 119, comprising memory to be read/written to) configured to decide, according to said scheduled regimen, if a delivery should take place (the device being able to be turned on only at specific times as per Paragraph 218 thus deciding relative to specific time if delivery should take place, delivery being stopped after detecting dose delivery as per Paragraph 236, preventing abuse as per Paragraph 320 thus necessitating further decision relative to prior dose delivery whether a subsequent delivery should take phase) and an inhaler (base unit 402, particularly the embodiment of Figure 4A that is 46 and 58 therein as per Paragraph 176) device for delivering said THC to said subject to thereby reduce at least one treated symptom (recited in paragraph 376) without return of the symptom  to a pre-inhalation degree for said time period of two hours or longer (having therapeutic effects Paragraph 90, and comprising a dosing profile as claimed thus performing in the same manner as the instant claimed invention with regard to symptom relief.  It is noted that for reducing at least one treated symptom without return of the symptom to a pre-inhalation degree a time of two hours or longer is a functional limitation dependent on delivering THC in a plurality of doses of 1mg or less in periods 2 hours or longer thus is inherent in the prior art of Davidson.  Examiner respectfully points out MPSP section 2114 regarding inherency of the functional limitation and In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)) said inhaler device comprising a controller (thermal element 64 and mechanics 62 as per Paragraphs 185 and 187) which carries out delivery of said THC based on the decision made by said  circuitry of decision module (as per Paragraphs 118 and 119) and wherein said inhaler device is configured to lock for predefined periods of time (as per Paragraph 218, only being able to be turned on for predetermined periods, with prevention periods as recited between 9:05 AM and 1:30PM and between 1:40PM, and 8:45 PM) which are set according to said scheduled regimen (use for delivery being in the times 9:00 AM-9:05 AM, 1:30 PM-1:40 PM, 8:45 PM-9:00 PM as recited), preventing additional delivery such that said amount of 1 mg or less delivered over 2 hours or longer is not surpassed (as during dosing when less than 1 mg of THC being present in each dose as per Paragraph 318 followed by a period from 9:05 to 1:30PM or from 1:40PM, and 8:45 PM as per Paragraph 218).
Regarding claim 2, said system (that of Davidson having the maximal amount and time period as detailed above) is configured to deliver a total of no more than 10 mg THC over a 24 hour time period (1.0 mg in the 24 hour period of Day 1 of Figure 11F of Davidson).
Regarding claim 3, one or both of said memory and said decision module are included within at least one selected from the group consisting of said inhaler device said controller (412 residing on 402 as per Paragraph 119 thus said decision module being included within said inhaler device).
Regarding claim 5, one or both of said memory and said decision module (both said memory and decision module by way of allowing accessing and entry of prescription data as per Paragraph 153) are associated with or included in a smartphone (associated with a smartphone as per Paragraph 153).
Regarding claim 6, said inhaler comprises a heating mechanism (Figure 4A, thermal emitter 64 as per Paragraph 184) for heating a quantity of THC-comprising material (63 as per Paragraph 186) to deliver THC from said quantity of THC-comprising material to said subject (as per Paragraphs 220 and 224).
Regarding claim 10, said controller carries out delivery of less than said maximal amount (as during delivery of 1 mg as detailed in Figure 11F and Paragraph 318) by controlling at least one selected from the group consisting of: a. heating parameters; b. an amount of THC-comprising material being heated; c. regulation of airflow; d. heating of a quantity of THC-comprising material having a THC content of between 2 times to 35 times the amount of THC being extracted; e. any combination thereof (an amount of THC-comprising material, by way of the tape of Paragraph 225).
Regarding claim 12, said inhaler is configured to heat said quantity of THC-comprising material at least once (heating tape as per Paragraph 225).
Regarding claim 16, said THC-comprising material comprises one or more additional active substances (as when multiple cassettes are provided as per Paragraph 247, thus wherein an additional active substance that is organic matter with higher concentration of active compounds as recited is provided).
Regarding claim 17, said decision module is configured to receive input regarding a THC-comprising material from which said THC is delivered (as per Paragraph 247), and, according to said input, to adjust said time period (by way of the unique dosing profile of each strain as recited in paragraph 247).
Regarding claim 22, said system comprises at least two quantities of THC-comprising material  (as when multiple cassettes are provided as per Paragraph 247, thus wherein an additional active substance that is organic matter with higher concentration of active compounds as recited is provided) differing from each other in at least one property selected from a group consisting of: a concentration of THC in the quantity, a strain of the THC-comprising material, additional active substances included in the THC-comprising material, the mass of the quantity of THC- comprising material and the total amount of THC in the quantity of THC-comprising material (a strain of the THC-comprising material as recited), and wherein said decision module is configured to select which cartridge to use (translating the prescribed dose according to the characteristics of the packed organic matter based on stored dosage profiled thus necessitating selection of the cartridge from the stored profiles) according to a time period (as necessitated by the recited dosing profile)  defined for each of said cartridges according to said at least one property.
Regarding claim 23, in predefined exceptions said decision module is configured to allow delivery exceeding at least one of a maximal amount of THC to be delivered, said amount being 1 mg or less (alternately, as per Paragraph 93 therein 2 mg is delivered, and as per Paragraph 153 wherein a physician may alter dosage).
Regarding claim 24, delivery under said predefined exceptions is limited according to no more than two exceptional deliveries (effectively one exceptional delivery, the revised dosage being 2 mg thus one exceptional delivery of 1 mg beyond the initial 1 mg) allowed within a 24 hour period and the total amount of THC delivered over a 24 hour period amounts to no more than 10 mg (2 mg total).
Regarding claim 25, following an exceptional delivery (as when alternately, as per Paragraph 93 wherein 2 mg is delivered, and as per Paragraph 153 wherein a physician may alter dosage) said decision module returns to operate according to said scheduled regimen for a time period of at least 2 hours (alternately, 24 hours as during day 1 of Figure 11F).
Regarding claim 51 said decision module is operably connected to at least one of a timer and a clock (a timer as per Paragraph 342) for determining delivery in accordance with said scheduled regimen (inspection of the dosing tape allows verification if any tampering or abuse as per Paragraph 343).
Regarding claim 52, said inhaler device is configured (providing a maximum dose as per as per Paragraph 317 and disabling controller function to prevent tampering as per Paragraph 339) to lock to prevent delivery of THC which exceeds said maximal amount.
Regarding claim 53, said inhaler device comprises a total amount of THC (providing a maximum dose as per as per Paragraph 317 and disabling controller function to prevent tampering as per Paragraph 339) sufficient for treating a patient only for a predefined total treatment period selected from: at least a day, at least a week, at least a month (as per Paragraph 217).
Regarding claim 54, wherein said total amount of THC is 30 mg or less (as per Paragraphs 318 wherein daily dosing is 1 mg and is not titrated upward by the recited physician thus 6mg total) to be delivered over a predefined total treatment period of at least a week (alternately, as per Paragraph 217).
Regarding claim 55, said total amount of THC is 10 mg or less (as per Paragraphs 318 wherein daily dosing is 1 mg and is not titrated upward by the recited physician thus 6mg total) to be delivered over a predefined total treatment period of at least a week.
Regarding claim 56, said system is configured to deliver a total of no more than 3.5 mg THC over a 24 hour time period (as per Paragraphs 318 wherein daily dosing is 1 mg and is not titrated upward by the recited physician thus 1mg each day)
Regarding claim 57, each of the deliveries of THC to said subject throughout said treatment period is made under that condition that a maximal amount of THC to be delivered is 1 mg or less (as per Paragraphs 318 wherein daily dosing is 1 mg and is not titrated upward by the recited physician thus 1mg per delivery), and a time period within which said amount of 1 mg or less is delivered is 2 hours or longer (as per Paragraph 218, the periods from between 9:00 AM and 1:30PM and between 1:30PM, and 8:45 PM).
Regarding claim 58, Davidson discloses a system (Figure 1C, device 400 as per Paragraph 114) for delivering to a subject (the recited patient of Paragraph 93) at least one pre-determined amount of THC (as per Paragraphs 91 and 93), without causing significant psychoactive (as per Paragraphs 91 and 93), without causing substantial psychoactive effect (in dose of less than 2 mg as shown in Figure 11F, Paragraph 318.  It is noted that the condition of delivering without causing substantial psychoactive effect is interpreted herein as delivering in amounts less than 2 mg, as detailed in item 12 above and in light of the instant Disclosure at Page 81.  As per Paragraph 225 reciting doses of about 2mg or smaller values such as would encompass less than 2mg) the system comprising a memory  (414 as per Paragraph 119) which stores a scheduled regimen (as per Paragraph 23, taken to include the dosing profile of Paragraph 152, in the embodiment of Paragraph 224 wherein a weekly regiment) , said scheduled regimen being pre-programmed (as per Paragraph 173) so that so that an amount of THC delivered is sufficient to alleviate symptoms without causing a significant psychoactive effect (in dose of less than 2 mg as shown in Figure 11F, Paragraph 318.  It is noted that the condition of delivering without causing significant psychoactive effect is interpreted herein as delivering in amounts less than 2 mg, as detailed in item 9 above and in light of the instant Disclosure at Page 81) said scheduled regimen defining the delivery of a plurality of doses days (as during a weekly dose regiment as per Paragraph 224) under the condition that a maximal amount of THC to be delivered in each of said plurality of doses is 1 mg or less (as per paragraph 318 wherein the dose is not titrated up thus remaining at the initial 1 mg over multiple days), and a time period within which said amount of 1 mg or less is delivered is 2 hours or longer (as per Paragraph 218, the periods from between 9:00 AM and 1:30PM and between 1:30PM, and 8:45 PM); a decision module (controller 412 including memory 414) comprising circuitry  (as per Paragraph 119, comprising memory to be read/written to) configured to decide, according to said scheduled regimen, if a delivery should take place (the device being able to be turned on only at specific times as per Paragraph 218 thus deciding relative to specific time if delivery should take place, delivery being stopped after detecting dose delivery as per Paragraph 236, preventing abuse as per Paragraph 320 thus necessitating further decision relative to prior dose delivery whether a subsequent delivery should take phase) and an inhaler (base unit 402, particularly the embodiment of Figure 4A that is 46 and 58 therein as per Paragraph 176) device for delivering said THC to said subject according to said regimen (Paragraphs 176 and 318).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                         
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785